DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered. 
Response to Amendment
This Office Action has been issued in response to the amendment filed on 2/4/2022. Claims 1-21 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 101, 112, and 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made NON-FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US 9,860,337 B1).
As to claims 1, 8, and 15, Brown teaches A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for providing content, the method comprising: 
obtaining a plurality of content items and publication information associated with each content item of the plurality of content items (Brown describes identifying content items and the source of the article or a location or classification of an article, such as a publication in Figure 8 and column 9, line 65 through column 10, line 32.); 
determining one or more topics of each of the plurality of content items (column 10, line 23); 
analyzing the publication information associated with each content item to identify at least one source of a plurality of sources that published the content item (Brown describes identifying content items and the source of the article or a location or classification of an article, such as a publication in Figure 8 and column 9, line 65 through column 10, line 32.); 
determining, with respect to each of the plurality of sources, sentiment features of content items published by the source (Brown describes determining the sentiment(s) expressed in the content item regarding the topic(s) in column 10, lines 49-65.), wherein the sentiment features are determined in accordance with a sentiment feature model derived via machine learning on training data (Brown discloses using a “bag of words” model to estimate whether a particular article is POSITIVE or NEGATIVE in column 10, line 66 through column 11, line 27. Brown also discloses that the sentiment analysis being performed using machine learning in column 11, lines 40-44.); 
generating a source-topic archive storing information indicative of a bias of each of the plurality of sources with respect to publishing content (Brown discloses storing data within a topic and sentiment data store, which tracks and stores sentiment scores for topics discussed in requested content items. (Column 11, line 45 through column 12, line 9)), wherein the source-topic archive comprises, with respect to each of the one or more topics and each of the plurality of sources: 
a first quantity of one or more of the plurality of content items published by the source on the topic, and an associated first sentiment indicator obtained based on sentiment features of the first quantity (Brown discusses identifying a content item about a particular topic and analyzing the sentiment of that content item and then defining it as NEGATIVE or POSITIVE.), and 
a second quantity of one or more of the plurality of content items published by the source on the topic, and an associated second sentiment indicator obtained based on sentiment features of the second quantity (Brown discusses querying the topic and sentiment data store for content items that express contrary sentiments. Brown further provides an example of the second content item associated with a negative sentiment about candidate A winning the election may be considered to have a contrary opinion regarding the topic of candidate A winning the election than the first article, which expressed a positive sentiment about candidate A winning the election. (Column 11, line 45 through column 12, line 23)); 
in response to a search query from a user for a content item published by one of the plurality of sources, identifying, based on the source-topic archive, a bias of the one of the plurality of sources (Brown discusses querying the topic and sentiment data store for content items that express contrary sentiments in column 9, line 65 through column 10, line 20); and 
providing the user with information indicative of the bias of the one of the plurality of sources (Brown discloses transmitting to client device in column 10, lines 11-20).
As to claims 2, 9, and 16, Brown further teaches wherein the bias of the one of the plurality of sources is a coverage bias with respect to a topic, the coverage bias being determined based on a first number of content items of the topic published by the one of the plurality of sources (Brown discloses tracking sentiment over the entire topic within the content item by adding and subtracting from the total score in Column 11, lines 45-62).
As to claims 3, 10, and 17, Brown further teaches wherein the one of the plurality of sources is determined to have the coverage bias with respect to the topic based on the first number of content items of the topic published by the one of the plurality of sources being zero (Brown discloses a neutral sentiment by a total score at or near ZERO in Column 11, lines 45-62).
As to claims 4, 11, and 18, Brown further teaches wherein the one of the plurality of sources is determined to have the coverage bias with respect to the topic based on a difference between the first number of content items of the topic published by the one of the plurality of sources and a second number of content items of the topic published by other of the plurality of sources being greater than a predetermined threshold (Brown discloses calculating the difference between POSITIVE and NEGATIVE statements in order to determine an overall sentiment of the content and that a threshold is used to assist in making that determination in column 9, lines 55-62; column 11, lines 45-62; and column 12, lines 10-23.).
As to claims 5, 12, and 19, Brown further teaches wherein the bias of the one of the plurality of sources is a sentiment bias with respect to a topic, the sentiment bias corresponding to a manner in which content items of the topic are published by the one of the plurality of sources (Brown describes determining the sentiment(s) expressed in the content item regarding the topic(s) in column 10, lines 49-65. Brown also discloses using a “bag of words” model to estimate whether a particular article is POSITIVE or NEGATIVE in column 10, line 66 through column 11, line 27. Brown also discloses that the sentiment analysis being performed using machine learning in column 11, lines 40-44.).
As to claims 6, 13, and 20, Brown further teaches obtaining content items associated with the topic that are published by the one of the plurality of sources (Brown describes identifying content items and the source of the article or a location or classification of an article, such as a publication in Figure 8 and column 9, line 65 through column 10, line 32.); extracting, in accordance with a sentiment feature model, one or more sentiment features from each of the content items (Brown describes performing sentiment analysis by assigning positive or negative weights to various words or phrases in order to determine the overall sentiment(s) expressed by in the content item regarding the topic(s) in column 10, lines 49-65. Brown also discloses using a “bag of words” model to estimate whether a particular article is POSITIVE or NEGATIVE in column 10, line 66 through column 11, line 27. Brown also discloses that the sentiment analysis being performed using machine learning in column 11, lines 40-44.); and determining the sentiment bias based on the extracted one or more sentiment features from the content items (Brown describes performing sentiment analysis by assigning positive or negative weights to various words or phrases in order to determine the overall sentiment(s) expressed by in the content item regarding the topic(s) in column 10, lines 49-65. Brown also discloses using a “bag of words” model to estimate whether a particular article is POSITIVE or NEGATIVE in column 10, line 66 through column 11, line 27.).
As to claims 7, 14, and 21, Brown further teaches wherein the sentiment bias is one of a positive sentiment, a negative sentiment, and a neutral sentiment (Column 11, lines 45-62).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 11-22, filed 2/4/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 101, 112, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown et al (US 9,860,337 B1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161